DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 06/15/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objections and 112 rejections, and these objections and 112 rejections have been withdrawn.
Applicant’s arguments with respect to independent claim(s) 1, 17, 23, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, Applicant also alleges on page 13 of the Remarks that Applicant’s disclosure is the only source that teaches that the composition claimed is sufficient for disinfecting both mammalian tissue and catheters, and that none of the references provide a suggestion that the solution would be sufficient for both surfaces. However, Najafi is now cited to disclose applying a solution to the exterior portion of a catheter, and Najafi does indicate that the solution used is capable of being used both on the catheter and the patient (¶ [0145, 0148]). Therefore, Najafi provides motivation to use the same solution for both the disinfection of mammalian tissue and catheters, and as such provides motivation to utilize other skin-safe disinfectants such as that of Huckfeldt on catheters.
Applicant did not specifically argue the dependent claims.Claim Objections
Claims 1, 17, 23, and 28 are objected to because the language “topically applying the solution to exterior portions of one or more of catheters” should read “topically applying the solution to exterior portions of one or more catheters”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8, 9, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huckfeldt et al (US 2011/0262558) in view of Health Research & Educational Trust (Hand Hygiene Project…, 2010), hereinafter HRET, and further in view of Najafi et al (US 2007/0244449).
Regarding Claim 1, Huckfeldt discloses a method for reducing the spread of infectious agents among mammals, including MRSA, VRE, and CRE, when transferring mammals between environments (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented), by topically bathing the mammal’s skin tissue, the skin tissue comprising the stratum corneum outermost layer and having a barrier function (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing), with a non-antibiotic, zwitterionic, mildly acidic, antiseptic solution to support the barrier function of the stratum corneum (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will have the claimed properties), the method comprising the steps of:
a. bathing the mammal’s skin with a topically applied antiseptic solution (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing) that is non-antibiotic (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will be non-antibiotic) and zwitterionic (¶ [0017, 0063], betaine is a zwitterionic surfactant and is used in Theraworx®), 
has a pH of from about 4.0 to 6.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range), 
does not require rinsing (¶ [0017] indicates the composition allows for single stage cleansing and does not require washing or rinsing), 
and has properties of supporting the barrier function of the stratum corneum tissue (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will support the barrier function of the stratum corneum), 
wherein the solution of subpart (a) is an aqueous composition (¶ [0058]) comprising at least one surfactant (¶ [0040, 0058, 0063]), 
at least one anti-inflammatory agent (¶ [0020, 0063]; aloe is an anti-inflammatory agent as stated in ¶ [0053] of the instant specification),
 at least one non-foaming agent (¶ [0020, 0063]; dimethicone is an anti-foaming agent as indicated in ¶ [0053] of the instant specification), 
at least one cell growth promoting agent (¶ [0020, 0042, 0058, 0063]; allantoin is a cell growth promoting agent), 
at least one fast acting antimicrobial agent (¶ [0045, 0058, 0063]; colloidal silver is a fast-acting antimicrobial as indicated in ¶ [0056] of the instant specification),
and at least one different ingredient selected from the group consisting of immune system enhancing agents (¶ [0020, 0043, 0058, 0062-0063]), absorption facilitating agents (¶ [0020, 0048, 0058, 0062-0063]), humectants and emollients (¶ [0020, 0049, 0058, 0062-0063]), free radical scavenging agents (¶ [0020, 0050, 0058, 0062-0063]), and healing promoting agents (¶ [0020, 0055, 0058, 0062-0063]);
b. repeating step (a) to reduce the opportunity for infection (¶ [0040]; the low irritation of the solution allows for single stage cleansing without intervening washes which indicates that washes in between cleanses are not required, indicating that repeated cleansing is desired in at least some situations); whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented).
Huckfeldt is silent regarding bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment within the same or a different facility, repeating the step every 3 to 12 hours to reduce the opportunity for infection, and topically applying the solution to exterior portions of one or more catheters.
 HRET teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment (pg. 4 lines 13-15, pg. 13 lines 7-15; hand hygiene is defined as cleaning hands with an alcohol-based foam sanitizer upon entry and exit of a patient care area, and providers pause in the doorway before entering the room to sanitize; therefore, the healthcare worker is bathing their own hands prior to moving themselves from a hallway to a patient care room). HRET also teaches repeating the hand sanitizing every 3-12 hours to reduce the opportunity for infection (pg. 6 lines 21-26; nurses cross the threshold of a room multiple times in an 8-12 hour shift, indicating the sanitizing step will be repeated within the 3-12 hour window). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the solution of Huckfeldt to include bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment with the same facility, and repeating the step every 3 to 12 hours, as taught by HRET, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by HRET pg. 3 lines 5-7).
Huckfeldt/HRET is silent regarding topically applying the solution to exterior portions of one or more catheters.
Najafi teaches a method for the prevention of bacterial infections, thus being in the same field of endeavor of medical infection prevention, where an antiseptic solution is applied to the exterior portion of a catheter (¶ [0008, 0145, 0153]; the catheter can be contacted with the antiseptic solution either before or after insertion into the patient, and can include rinsing/washing the outside of the catheter as the reference describes “any form of contact…with the catheter”). The solution can also be applied to the patient (¶ [0145, 0148]) and as such demonstrates that skin-safe disinfectants can also be used for disinfecting medical devices. This prevents bacterial build up and migration along the outer surface of the catheter, which is a major cause of UTIs, and in turn prevents the instances of UTIs (¶ [0008, 0020-0021, 0145, 0153]).
Therefore, it would have been obvious to modify the method of Huckfeldt/HRET to include topically applying the solution to exterior portions of one or more catheters, as taught by Najafi. This prevents bacterial build up and migration along the outer surface of the catheter, and in turn prevents the instances of UTIs (as motivated by Najafi ¶ [0008, 0020-0021, 0145, 0153]). Adding catheter cleansing to the method of Huckfeldt/HRET would reduce overall pathogens in a location and/or on an individual and as such would assist in reducing the spread of pathogens among mammals.
Regarding Claim 2, Huckfeldt further discloses the solution of subpart (a) comprises citrus-based antimicrobial stabilizers (¶ [0020, 0046, 0058, 0062-0063]), zwitterionic surfactants with quaternary ammonium ions (¶ [0017, 0045, 0058, 0063]; betaine is a zwitterionic surfactant), and colloidal silver (¶ [0045, 0058, 0063]).
Regarding Claim 3, Huckfeldt further discloses the solution of subpart (a) has a pH of from about 4.4 to 5.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range).
Regarding Claims 5 and 6, Huckfeldt is silent whether step (a) is repeated about every 4 to 8 hours, or about every 6 to 8 hours.
HRET teaches repeating the hand sanitizing every 4-8 hours, or every 6-8 hours to reduce the opportunity for infection (pg. 6 lines 21-26; nurses cross the threshold of a room multiple times in an 8-12 hour shift, indicating the sanitizing step will be repeated within the 4-8 and 6-8 hour window). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).
Therefore, it would have been obvious to modify the method of using the solution of Huckfeldt to include repeating the step every 4-8 or 6-8 hours, as taught by HRET, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by HRET pg. 3 lines 5-7).
Regarding Claim 8, Huckfeldt is silent whether the present environment is a room within a facility and the different environment is another room in the same facility.
HRET teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a present environment which is a room within a facility to a different environment which is another room in the same facility (pg. 4 lines 13-15; hand hygiene is defined as cleaning hands with an alcohol-based foam sanitizer upon entry and exit of a patient care area; therefore, the healthcare worker is bathing their own hands prior to moving themselves from a patient care room to another area such as a hallway or another room or unit). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).
Therefore, it would have been obvious to modify the method of using the solution of Huckfeldt to include bathing the mammal’s skin prior to moving the mammal from one room within a facility to a different room in the same facility as taught by HRET, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by HRET pg. 3 lines 5-7).
Regarding Claim 9, Huckfeldt is silent whether the present environment and the different environment may be in the same or a different facility and are selected from the group consisting of hospitals, nursing homes, skilled care facilities, and rehabilitation centers.
HRET teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a present environment which is a room within a facility to a different environment which is another room in the same facility (pg. 4 lines 13-15; hand hygiene is defined as cleaning hands with an alcohol-based foam sanitizer upon entry and exit of a patient care area; therefore, the healthcare worker is bathing their own hands prior to moving themselves from a patient care room to another area such as a hallway or another room or unit), where the facility can be a hospital (pg. 3 lines 1-12). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).
Therefore, it would have been obvious to modify the method of using the solution of Huckfeldt/HRET/Najafi to include bathing the mammal’s skin prior to moving the mammal from one room within a facility to a different room in the same facility, wherein the facility is a hospital, as taught by HRET, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by HRET pg. 3 lines 5-7).
Regarding Claim 21, Huckfeldt further discloses the skin tissue further comprises wounds (¶ [0030]).
Regarding Claim 23, Huckfeldt discloses a method for reducing the spread of infectious agents (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented) by topically applying a non-antibiotic, zwitterionic, mildly acidic, antiseptic solution to the mammal’s skin (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will have the claimed properties), the skin comprising wounds (¶ [0030]), the method comprising the steps of:
a. topically applying to the mammal’s skin an antiseptic solution (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing) that is non-antibiotic (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will be non-antibiotic) 
and zwitterionic (¶ [0017, 0063], betaine is a zwitterionic surfactant and is used in Theraworx®), 
has a pH of from about 4.0 to 6.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range), 
does not require rinsing (¶ [0017] indicates the composition allows for single stage cleansing and does not require washing or rinsing), 
and has properties of supporting the barrier function of the stratum corneum tissue (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will support the barrier function of the stratum corneum), 
wherein the solution of subpart (a) is an aqueous composition (¶ [0058]) comprising at least one surfactant (¶ [0040, 0058, 0063]), 
at least one anti-inflammatory agent (¶ [0020, 0063]; aloe is an anti-inflammatory agent as stated in ¶ [0053] of the instant specification),
 at least one non-foaming agent (¶ [0020, 0063]; dimethicone is an anti-foaming agent as indicated in ¶ [0053] of the instant specification), 
at least one cell growth promoting agent (¶ [0020, 0042, 0058, 0063]; allantoin is a cell growth promoting agent), 
at least one fast acting antimicrobial agent (¶ [0045, 0058, 0063];  colloidal silver is a fast-acting antimicrobial as indicated in ¶ [0056] of the instant specification),
and at least one different ingredient selected from the group consisting of immune system enhancing agents (¶ [0020, 0043, 0058, 0062-0063]), absorption facilitating agents (¶ [0020, 0048, 0058, 0062-0063]), humectants and emollients (¶ [0020, 0049, 0058, 0062-0063]), free radical scavenging agents (¶ [0020, 0050, 0058, 0062-0063]), and healing promoting agents (¶ [0020, 0055, 0058, 0062-0063]);
b. repeating step (a) to reduce the opportunity for infection (¶ [0040]; the low irritation of the solution allows for single stage cleansing without intervening washes which indicates that washes in between cleanses are not required, indicating that repeated cleansing is desired in at least some situations); whereby the mammal is decolonized of infectious agents (¶ [0003, 0028, 0064]).
Huckfeldt is silent regarding repeating the step every 3 to 12 hours to reduce the opportunity for infection, and topically applying the solution to exterior portions of one or more catheters.
 HRET teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for using hand sanitizer before entering a patient’s room (pg. 4 lines 13-15, pg. 13 lines 7-15; hand hygiene is defined as cleaning hands with an alcohol-based foam sanitizer upon entry and exit of a patient care area, and providers pause in the doorway before entering the room to sanitize). HRET also teaches repeating the hand sanitizing every 3-12 hours to reduce the opportunity for infection (pg. 6 lines 21-26; nurses cross the threshold of a room multiple times in an 8-12 hour shift, indicating the sanitizing step will be repeated within the 3-12 hour window). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).
Therefore, it would have been obvious to modify the method of using the solution of Huckfeldt to include repeating the step every 3 to 12 hours, as taught by HRET, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by HRET pg. 3 lines 5-7).
Huckfeldt/HRET is silent regarding topically applying the solution to exterior portions of one or more catheters.
Najafi teaches a method for the prevention of bacterial infections, thus being in the same field of endeavor of medical infection prevention, where an antiseptic solution is applied to the exterior portion of a catheter (¶ [0008, 0145, 0153]; the catheter can be contacted with the antiseptic solution either before or after insertion into the patient, and can include rinsing/washing the outside of the catheter as the reference describes “any form of contact…with the catheter”). The solution can also be applied to the patient (¶ [0145, 0148]) and as such demonstrates that skin-safe disinfectants can also be used for disinfecting medical devices. This prevents bacterial build up and migration along the outer surface of the catheter, which is a major cause of UTIs, and in turn prevents the instances of UTIs (¶ [0008, 0020-0021, 0145, 0153]).
Therefore, it would have been obvious to modify the method of Huckfeldt/HRET to include topically applying the solution to exterior portions of one or more catheters, as taught by Najafi. This prevents bacterial build up and migration along the outer surface of the catheter, and in turn prevents the instances of UTIs (as motivated by Najafi ¶ [0008, 0020-0021, 0145, 0153]). Adding catheter cleansing to the method of Huckfeldt/HRET would reduce overall pathogens in a location and/or on an individual and as such would assist in reducing the spread of pathogens among mammals.
Regarding Claim 25, Huckfeldt further discloses the solution of subpart (a) comprises citrus-based antimicrobial stabilizers (¶ [0020, 0046, 0058, 0062-0063]), zwitterionic surfactants with quaternary ammonium ions (¶ [0017, 0045, 0058, 0063]; betaine is a zwitterionic surfactant), and colloidal silver (¶ [0045, 0058, 0063]).
Claims 7, 10-19, 22, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Huckfeldt et al (US 2011/0262558) in view of Health Research & Educational Trust (Hand Hygiene Project…, 2010), hereinafter HRET, and further in view of Najafi et al (US 2007/0244449), further in view of McDonald (Best Practices for Hand Hygiene, 2012).
Regarding Claim 7, Huckfeldt/HRET/Najafi is silent whether step (a) is repeated after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced.
McDonald teaches a method of using hand hygiene in a healthcare setting, thus being in the same field of endeavor, where the healthcare provider performs hand hygiene after care involving contact with body fluids and excretions of a patient (pg. 25, hygiene indication D). This prevents any microbes from the patient’s excretions or body fluids from spreading to the healthcare provider or other portions of the healthcare facility.
Therefore, it would have been obvious to modify the method of Huckfeldt/HRET/Najafi to include repeating step (a) after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced (as taught by McDonald, pg. 25 hygiene indication D). This prevents any microbes from the patient’s excretions or body fluids from spreading to the healthcare provider or other portions of the healthcare facility.
Regarding Claim 10, Huckfeldt/HRET/Najafi is silent regarding bathing the mammal’s skin with the solution of step (a) in the different environment after moving the mammal from the present environment.
McDonald teaches a method of using hand hygiene in a healthcare setting, where the healthcare provider performs hand hygiene in the different environment after moving from the present environment (pg. 25, hygiene indications B-G would result in hand hygiene occurring in the patient’s room after entering). Hand hygiene after contact with a contaminated body site, for example, helps prevent the spread of microbes from a contaminated part of the patient’s body to a non-contaminated site, preventing further infection on the patient and also helps to reduce the chance of infection in the healthcare provider and spread to other areas of the facility.
Therefore, it would have been obvious to modify the method of Huckfeldt/HRET/Najafi to include bathing the mammal’s skin with the solution of step (a) in the different environment after moving the mammal from the present environment, as taught by McDonald who instructs healthcare providers to use hand hygiene after coming into contact with a contaminated body site before moving to a different body site of the patient. This helps prevent the spread of microbes from one part of the patient to another, and also prevents the spread of microbes from the patient to the healthcare provider and from there to other parts of the healthcare facility.
Regarding Claims 11-13, Huckfeldt/HRET/Najafi is silent regarding repeating step (d) as needed to reduce the opportunity for infection, repeating step (d) about every 4 to 8 hours or about every 6 to 8 hours.
McDonald teaches a method of using hand hygiene in a healthcare setting, where the healthcare provider performs hand hygiene in the different environment after moving from the present environment (pg. 25, hygiene indications B-G would result in hand hygiene occurring in the patient’s room after entering). Hand hygiene after contact with a contaminated body site, for example, helps prevent the spread of microbes from a contaminated part of the patient’s body to a non-contaminated site, preventing further infection on the patient and also helps to reduce the chance of infection in the healthcare provider and spread to other areas of the facility. Nurses perform many procedures on patients during a shift and by necessity will repeat this step multiple times during a shift, including within the 4-8 or 6-8 hour range.
Therefore, it would have been obvious to modify the method of Huckfeldt/HRET/Najafi to include repeating step (d) as needed, every 4-8 hours, and every 6-8 hours as taught by McDonald instructing nurses to use hand hygiene after contacting a contaminated body site of the patient before moving to another body site. This helps prevent the spread of microbes from one part of the patient to another, and also prevents the spread of microbes from the patient to the healthcare provider and from there to other parts of the healthcare facility.
Regarding Claim 14, Huckfeldt/HRET/Najafi is silent whether step (d) is repeated after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced.
McDonald teaches a method of using hand hygiene in a healthcare setting, thus being in the same field of endeavor, where the healthcare provider performs hand hygiene after care involving contact with body fluids and excretions of a patient (pg. 25, hygiene indication D). This prevents any microbes from the patient’s excretions or body fluids from spreading to the healthcare provider or other portions of the healthcare facility.
Therefore, it would have been obvious to modify the method of Huckfeldt/HRET/Najafi/McDonald to include repeating step (d) after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced (as taught by McDonald, pg. 25 hygiene indication D). This prevents any microbes from the patient’s excretions or body fluids from spreading to the healthcare provider or other portions of the healthcare facility.
Regarding Claim 15, Huckfeldt is silent whether the present environment is a room within a facility and the different environment is another room in the same facility.
HRET teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a present environment which is a room within a facility to a different environment which is another room in the same facility (pg. 4 lines 13-15; hand hygiene is defined as cleaning hands with an alcohol-based foam sanitizer upon entry and exit of a patient care area; therefore, the healthcare worker is bathing their own hands prior to moving themselves from a patient care room to another area such as a hallway or another room or unit). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).
Therefore, it would have been obvious to modify the method of using the solution of Huckfeldt/HRET/Najafi to include bathing the mammal’s skin prior to moving the mammal from one room within a facility to a different room in the same facility as taught by HRET, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by HRET pg. 3 lines 5-7).
Regarding Claim 16, Huckfeldt is silent whether the present environment and the different environment may be in the same or a different facility and are selected from the group consisting of hospitals, nursing homes, skilled care facilities, and rehabilitation centers.
HRET teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a present environment which is a room within a facility to a different environment which is another room in the same facility (pg. 4 lines 13-15; hand hygiene is defined as cleaning hands with an alcohol-based foam sanitizer upon entry and exit of a patient care area; therefore, the healthcare worker is bathing their own hands prior to moving themselves from a patient care room to another area such as a hallway or another room or unit), where the facility can be a hospital (pg. 3 lines 1-12). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).
Therefore, it would have been obvious to modify the method of using the solution of Huckfeldt/HRET/Najafi/McDonald to include bathing the mammal’s skin prior to moving the mammal from one room within a facility to a different room in the same facility, wherein the facility is a hospital, as taught by HRET, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by HRET pg. 3 lines 5-7).
Regarding Claim 17, Huckfeldt discloses a method for reducing the spread of infectious agents among mammals, including MRSA, VRE, and CRE, when transferring mammals between environments (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented), by topically bathing the mammal’s skin tissue, the skin tissue comprising the stratum corneum outermost layer and having a barrier function (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing), with a non-antibiotic, zwitterionic, mildly acidic, antiseptic solution to support the barrier function of the stratum corneum (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will have the claimed properties), the method comprising the steps of:
a. bathing the mammal’s skin with a topically applied antiseptic solution (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing) that is non-antibiotic (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will be non-antibiotic) 
and zwitterionic (¶ [0017, 0063], betaine is a zwitterionic surfactant and is used in Theraworx®), 
has a pH of from about 4.0 to 5.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range), 
and has properties of supporting the barrier function of the stratum corneum tissue (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will support the barrier function of the stratum corneum), 
wherein the solution of subpart (a) is an aqueous composition (¶ [0058]) comprising at least one surfactant (¶ [0040, 0058, 0063]), 
at least one anti-inflammatory agent (¶ [0020, 0063]; aloe is an anti-inflammatory agent as stated in ¶ [0053] of the instant specification),
 at least one non-foaming agent (¶ [0020, 0063]; dimethicone is an anti-foaming agent as indicated in ¶ [0053] of the instant specification), 
at least one cell growth promoting agent (¶ [0020, 0042, 0058, 0063]; allantoin is a cell growth promoting agent), 
at least one fast acting antimicrobial agent (¶ [0045, 0058, 0063];  colloidal silver is a fast-acting antimicrobial as indicated in ¶ [0056] of the instant specification),
and at least one different ingredient selected from the group consisting of immune system enhancing agents (¶ [0020, 0043, 0058, 0062-0063]), absorption facilitating agents (¶ [0020, 0048, 0058, 0062-0063]), humectants and emollients (¶ [0020, 0049, 0058, 0062-0063]), free radical scavenging agents (¶ [0020, 0050, 0058, 0062-0063]), and healing promoting agents (¶ [0020, 0055, 0058, 0062-0063]);
b. repeating step (a) to reduce the opportunity for infection (¶ [0040]; the low irritation of the solution allows for single stage cleansing without intervening washes which indicates that washes in between cleanses are not required, indicating that repeated cleansing is desired in at least some situations); whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented).
Huckfeldt is silent regarding bathing the mammal’s skin prior to moving the mammal from a present environment to a second environment within the same or a different facility, repeating step (a) every 4 to 8 hours to reduce the opportunity for infection, bathing the mammal’s skin in the second environment after moving the patient from a present environment with the solution of step (a), repeating step (c) about every 4 to 8 hours to reduce the opportunity for infection; repeating steps (a) and (c) after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced, and topically applying the solution to exterior portions of one or more catheters.
 HRET teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment (pg. 4 lines 13-15, pg. 13 lines 7-15; hand hygiene is defined as cleaning hands with an alcohol-based foam sanitizer upon entry and exit of a patient care area, and providers pause in the doorway before entering the room to sanitize; therefore, the healthcare worker is bathing their own hands prior to moving themselves from a hallway to a patient care room). HRET also teaches repeating the hand sanitizing every 4-8 hours to reduce the opportunity for infection (pg. 6 lines 21-26; nurses cross the threshold of a room multiple times in an 8-12 hour shift, indicating the sanitizing step will be repeated within the 4-8 hour window). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the solution of Huckfeldt to include bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment with the same facility, and repeating the step every 4-8 hours, as taught by HRET, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by HRET pg. 3 lines 5-7).
Huckfeldt/HRET is silent regarding topically applying the solution to exterior portions of one or more catheters.
Najafi teaches a method for the prevention of bacterial infections, thus being in the same field of endeavor of medical infection prevention, where an antiseptic solution is applied to the exterior portion of a catheter (¶ [0008, 0145, 0153]; the catheter can be contacted with the antiseptic solution either before or after insertion into the patient, and can include rinsing/washing the outside of the catheter as the reference describes “any form of contact…with the catheter”). The solution can also be applied to the patient (¶ [0145, 0148]) and as such demonstrates that skin-safe disinfectants can also be used for disinfecting medical devices. This prevents bacterial build up and migration along the outer surface of the catheter, which is a major cause of UTIs, and in turn prevents the instances of UTIs (¶ [0008, 0020-0021, 0145, 0153]).
Therefore, it would have been obvious to modify the method of Huckfeldt/HRET to include topically applying the solution to exterior portions of one or more catheters, as taught by Najafi. This prevents bacterial build up and migration along the outer surface of the catheter, and in turn prevents the instances of UTIs (as motivated by Najafi ¶ [0008, 0020-0021, 0145, 0153]). Adding catheter cleansing to the method of Huckfeldt/HRET would reduce overall pathogens in a location and/or on an individual and as such would assist in reducing the spread of pathogens among mammals.
Huckfeldt/HRET/Najafi is silent regarding bathing the mammal’s skin in the different environment after moving the patient from a present environment with the solution of step (a), repeating step (c) about every 4 to 8 hours to reduce the opportunity for infection, and repeating steps (a) and (c) after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced.
McDonald teaches a method of using hand hygiene in a healthcare setting, where the healthcare provider performs hand hygiene in the different environment after moving from the present environment (pg. 25, hygiene indications B-G would result in hand hygiene occurring in the patient’s room after entering). Hand hygiene after contact with a contaminated body site, for example, helps prevent the spread of microbes from a contaminated part of the patient’s body to a non-contaminated site, preventing further infection on the patient and also helps to reduce the chance of infection in the healthcare provider and spread to other areas of the facility. Nurses perform many procedures on patients during a shift and by necessity will repeat this step multiple times during a shift, including within the 4-8 or 6-8 hour range. Additionally, McDonald instructs healthcare providers to perform hand hygiene after care involving contact with body fluids and excretions of a patient (pg. 25, hygiene indication D). This prevents any microbes from the patient’s excretions or body fluids from spreading to the healthcare provider or other portions of the healthcare facility.
Therefore, it would have been obvious to modify the method of Huckfeldt/HRET/Najafi to include bathing the mammal’s skin in the different environment after moving the patient from a present environment, repeating that step about every 4 to 8 hours, and repeating the bathing steps after each incidence of incontinence or other contamination, as taught by McDonald instructing nurses to use hand hygiene after contacting a contaminated body site of the patient before moving to another body site. This helps prevent the spread of microbes from one part of the patient to another, and also prevents the spread of microbes from the patient to the healthcare provider and from there to other parts of the healthcare facility.
Regarding Claim 18, Huckfeldt further discloses the solution of subpart (a) comprises citrus-based antimicrobial stabilizers (¶ [0020, 0046, 0058, 0062-0063]), zwitterionic surfactants with quaternary ammonium ions (¶ [0017, 0045, 0058, 0063]; betaine is a zwitterionic surfactant), and colloidal silver (¶ [0045, 0058, 0063]).
Regarding Claim 19, Huckfeldt further discloses the solution of subpart (a) has a pH of from about 4.4 to 5.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range).
Regarding Claim 22, Huckfeldt further discloses the skin tissue further comprises wounds (¶ [0030]).
Regarding Claim 27, Huckfeldt/HRET/Najafi is silent regarding repeating step (a) about every 4 to 8 hours to about every 6 to 8 hours to reduce the opportunity for infection, and after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced.
McDonald teaches a method of using hand hygiene in a healthcare setting, where the healthcare provider performs hand hygiene in the different environment after moving from the present environment (pg. 25, hygiene indications B-G would result in hand hygiene occurring in the patient’s room after entering). Hand hygiene after contact with a contaminated body site, for example, helps prevent the spread of microbes from a contaminated part of the patient’s body to a non-contaminated site, preventing further infection on the patient and also helps to reduce the chance of infection in the healthcare provider and spread to other areas of the facility. Nurses perform many procedures on patients during a shift and by necessity will repeat this step multiple times during a shift, including within the 4-8 or 6-8 hour range. Additionally, McDonald instructs healthcare providers to perform hand hygiene after care involving contact with body fluids and excretions of a patient (pg. 25, hygiene indication D). This prevents any microbes from the patient’s excretions or body fluids from spreading to the healthcare provider or other portions of the healthcare facility.
Therefore, it would have been obvious to modify the method of Huckfeldt/HRET/Najafi to include bathing the mammal’s skin in the different environment after moving the patient from a present environment, repeating that step about every 4 to 8 hours, and repeating the bathing steps after each incidence of incontinence or other contamination, as taught by McDonald instructing nurses to use hand hygiene after contacting a contaminated body site of the patient before moving to another body site. This helps prevent the spread of microbes from one part of the patient to another, and also prevents the spread of microbes from the patient to the healthcare provider and from there to other parts of the healthcare facility.
Regarding Claim 28, Huckfeldt discloses a method for reducing the spread of infectious agents among mammals, including MRSA, VRE, and CRE, when transferring mammals between environments (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented), by topically bathing the mammal’s skin tissue, the skin tissue comprising the stratum corneum outermost layer and having a barrier function (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing), the skin tissue further comprising wounds (¶ [0030]), with a non-antibiotic, zwitterionic, mildly acidic, antiseptic solution to support the barrier function of the stratum corneum (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will have the claimed properties), the method comprising the steps of:
a. bathing the mammal’s skin with a topically applied antiseptic solution (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing) that is non-antibiotic (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will be non-antibiotic) 
and zwitterionic (¶ [0017, 0063], betaine is a zwitterionic surfactant and is used in Theraworx®), 
has a pH of from about 4.0 to 5.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range), 
and has properties of supporting the barrier function of the stratum corneum tissue (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will support the barrier function of the stratum corneum), 
wherein the solution of subpart (a) is an aqueous composition (¶ [0058]) comprising at least one surfactant (¶ [0040, 0058, 0063]), 
at least one anti-inflammatory agent (¶ [0020, 0063]; aloe is an anti-inflammatory agent as stated in ¶ [0053] of the instant specification),
 at least one non-foaming agent (¶ [0020, 0063]; dimethicone is an anti-foaming agent as indicated in ¶ [0053] of the instant specification), 
at least one cell growth promoting agent (¶ [0020, 0042, 0058, 0063]; allantoin is a cell growth promoting agent), 
at least one fast acting antimicrobial agent (¶ [0045, 0058, 0063];  colloidal silver is a fast-acting antimicrobial as indicated in ¶ [0056] of the instant specification),
and at least one different ingredient selected from the group consisting of immune system enhancing agents (¶ [0020, 0043, 0058, 0062-0063]), absorption facilitating agents (¶ [0020, 0048, 0058, 0062-0063]), humectants and emollients (¶ [0020, 0049, 0058, 0062-0063]), free radical scavenging agents (¶ [0020, 0050, 0058, 0062-0063]), and healing promoting agents (¶ [0020, 0055, 0058, 0062-0063]);
b. repeating step (a) to reduce the opportunity for infection (¶ [0040]; the low irritation of the solution allows for single stage cleansing without intervening washes which indicates that washes in between cleanses are not required, indicating that repeated cleansing is desired in at least some situations); whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented).
Huckfeldt is silent regarding bathing the mammal’s skin prior to moving the mammal from a first environment to a second environment within the same or a different facility, and repeating the step every 4 to 8 hours to reduce the opportunity for infection, bathing the mammal’s skin in the second environment after moving the patient from the first environment with the solution of step (a), repeating step (c) about every 4 to 8 hours to reduce the opportunity for infection, and repeating steps (a) and (c) after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced, and topically applying the solution to exterior portions of one or more catheters.
 HRET teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment (pg. 4 lines 13-15, pg. 13 lines 7-15; hand hygiene is defined as cleaning hands with an alcohol-based foam sanitizer upon entry and exit of a patient care area, and providers pause in the doorway before entering the room to sanitize; therefore, the healthcare worker is bathing their own hands prior to moving themselves from a hallway to a patient care room). HRET also teaches repeating the hand sanitizing every 8 hours to reduce the opportunity for infection (pg. 6 lines 21-26; nurses cross the threshold of a room multiple times in an 8-12 hour shift, indicating the sanitizing step will be repeated within the 8 hour window). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).
Therefore, it would have been obvious to modify the method of using the solution of Huckfeldt to include bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment with the same facility, and repeating the step every 8 hours, as taught by HRET, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by HRET pg. 3 lines 5-7).
Huckfeldt/HRET is silent regarding bathing the mammal’s skin in the second environment after moving the patient from the first environment with the solution of step (a), repeating step (c) about every 4 to 8 hours to reduce the opportunity for infection, and repeating steps (a) and (c) after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced, and topically applying the solution to exterior portions of one or more catheters.
Najafi teaches a method for the prevention of bacterial infections, thus being in the same field of endeavor of medical infection prevention, where an antiseptic solution is applied to the exterior portion of a catheter (¶ [0008, 0145, 0153]; the catheter can be contacted with the antiseptic solution either before or after insertion into the patient, and can include rinsing/washing the outside of the catheter as the reference describes “any form of contact…with the catheter”). The solution can also be applied to the patient (¶ [0145, 0148]) and as such demonstrates that skin-safe disinfectants can also be used for disinfecting medical devices. This prevents bacterial build up and migration along the outer surface of the catheter, which is a major cause of UTIs, and in turn prevents the instances of UTIs (¶ [0008, 0020-0021, 0145, 0153]).
Therefore, it would have been obvious to modify the method of Huckfeldt/HRET to include topically applying the solution to exterior portions of one or more catheters, as taught by Najafi. This prevents bacterial build up and migration along the outer surface of the catheter, and in turn prevents the instances of UTIs (as motivated by Najafi ¶ [0008, 0020-0021, 0145, 0153]). Adding catheter cleansing to the method of Huckfeldt/HRET would reduce overall pathogens in a location and/or on an individual and as such would assist in reducing the spread of pathogens among mammals.
Huckfeldt is silent regarding bathing the mammal’s skin in the second environment after moving the patient from the first environment with the solution of step (a), repeating step (c) about every 4 to 8 hours to reduce the opportunity for infection, and repeating steps (a) and (c) after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced.
McDonald teaches a method of using hand hygiene in a healthcare setting, where the healthcare provider performs hand hygiene in the different environment after moving from the present environment (pg. 25, hygiene indications B-G would result in hand hygiene occurring in the patient’s room after entering). Hand hygiene after contact with a contaminated body site, for example, helps prevent the spread of microbes from a contaminated part of the patient’s body to a non-contaminated site, preventing further infection on the patient and also helps to reduce the chance of infection in the healthcare provider and spread to other areas of the facility. Nurses perform many procedures on patients during a shift and by necessity will repeat this step multiple times during a shift, including within the 4-8 hour range. Additionally, McDonald instructs healthcare providers to perform hand hygiene after care involving contact with body fluids and excretions of a patient (pg. 25, hygiene indication D). This prevents any microbes from the patient’s excretions or body fluids from spreading to the healthcare provider or other portions of the healthcare facility.
Therefore, it would have been obvious to modify the method of Huckfeldt/HRET/Najafi to include bathing the mammal’s skin in the different environment after moving the patient from a present environment, repeating that step about every 4 to 8 hours, and repeating the bathing steps after each incidence of incontinence or other contamination, as taught by McDonald instructing nurses to use hand hygiene after contacting a contaminated body site of the patient before moving to another body site. This helps prevent the spread of microbes from one part of the patient to another, and also prevents the spread of microbes from the patient to the healthcare provider and from there to other parts of the healthcare facility.
Regarding Claim 29, Huckfeldt further discloses the solution of subpart (a) comprises citrus-based antimicrobial stabilizers (¶ [0020, 0046, 0058, 0062-0063]), zwitterionic surfactants with quaternary ammonium ions (¶ [0017, 0045, 0058, 0063]; betaine is a zwitterionic surfactant), and colloidal silver (¶ [0045, 0058, 0063]).
Regarding Claim 30, Huckfeldt further discloses the solution of subpart (a) has a pH of from about 4.4 to 5.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781